Citation Nr: 0526519	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or at the 
housebound rate.

2.  Entitlement to service connection for lung cancer due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had service from May 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to SMC is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's lung cancer was not manifested during 
service or within one year of his discharge from service.

2.  The veteran served on board a ship in the waters off the 
shore of Vietnam, but his duties did not include duty or 
visitation in Vietnam and the veteran has indicated that he 
did not physically set foot in Vietnam.

3.  The veteran's lung cancer was detected more than 30 years 
after service, and is not shown to be related to any incident 
of his military service, including his service on board a 
ship off the coast of Vietnam.


CONCLUSIONS OF LAW

1. The veteran is not entitled to the presumption that his 
lung cancer was incurred in service on the basis of exposure 
to an herbicide agent during service in Vietnam.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2004).

2.  Lung cancer was not otherwise incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The RO advised the veteran in April 2003 correspondence what 
information and evidence was needed to substantiate his 
claim.  This correspondence also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claim with appropriate evidence.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  The correspondence advised him 
what information and evidence would be obtained by VA, 
namely, medical records, employment records, and records 
from other Federal agencies.  

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  When considering the notification letters and 
the other documents described above, as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The veteran has been provided opportunities to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

With respect to VA's duty to assist, the RO obtained all 
medical records identified by the veteran.  The VCAA duty to 
assist also requires that VA provide a medical examination 
and obtain a medical opinion when necessary for an adequate 
decision.  See 38 C.F.R 3.159(c)(4).    The Board concedes 
that the veteran has been diagnosed with lung cancer.  The 
issue is presumptive service connection for service in 
Vietnam.  As the veteran has no Vietnam service, a VA 
examination would not enhance his claim.  Therefore, the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  


Criteria.  In order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran is seeking service connection for lung cancer 
that he contends he developed as result of exposure to 
herbicides.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto stipulate the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein include respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

38 C.F.R. § 3.307(a)(6)(iii) (2004) states:  "'Service in 
the Republic of Vietnam' includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam."  38 C.F.R. § 3.313(a) (2004), entitled, "Claims 
based on service in Vietnam," provides:  "Service in Vietnam 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam."

VA's General Counsel (GC) has addressed the question of what 
constitutes "service in Vietnam" under both 38 C.F.R. § 
3.307(a)(6)(iii) and 38 C.F.R. § 3.313(a).  In VAOPGCPREC 27-
97 (July 23, 1997), GC addressed the question whether service 
on a naval vessel in the waters off the shore of Vietnam 
constitutes service in the Republic of Vietnam for purposes 
of 38 U.S.C.A. § 101(29)(A).  That statute defines the term 
"Vietnam Era," as, "The period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period."  In 
discussing the meaning and legislative history of the phrase 
"served in the Republic of Vietnam," GC noted the existence 
of similar language in 38 C.F.R. § 3.307(a)(6)(iii).  The GC 
stated that this provision, "which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic, 
requires that an individual actually have been present within 
the boundaries of the Republic to be considered to have 
served there, through inclusion of the requirement for duty 
or visitation in the Republic."  The GC held that service on 
a deep-water naval vessel (an aircraft carrier) in waters off 
the shore of the Republic of Vietnam does not, itself, 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A).

Similarly, in another precedent opinion, the GC addressed the 
question whether the term "service in Vietnam" in 38 C.F.R. § 
3.313(a) includes service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93 (August 12, 1993).  
After reviewing the legislative history of 38 C.F.R. § 
3.313(b), which provides for service connection for NHL if 
manifested subsequent to service in Vietnam during the 
Vietnam era, the GC held that a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  A showing that a 
veteran flew high-altitude missions in Vietnamese airspace is 
insufficient to establish such qualifying service.

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis.   In this case, service records show the veteran 
served on board ship in the waters offshore from the Republic 
of Vietnam.  The service records do not reveal that the 
veteran ever set foot in Vietnam.  Neither does the veteran 
claim he ever set foot in Vietnam.  His claim is based 
entirely on his serving on board ship in the waters offshore 
from the Republic of Vietnam.   Service medical records are 
negative for complaint, diagnosis, or treatment related to 
cancer.  On the service separation examination in December 
1970, clinical evaluation of his lungs and chest were normal.

No reports of treatment or diagnoses of lung cancer for the 
years immediately following service have been submitted, and 
it is not alleged that there was any post-service treatment 
prior to about 2003.

In March 2003 VA clinical records, it was noted the veteran 
had been recently diagnosed with cancer of the right lung.  
He was a smoker and had a 2 pack a day history in excess of 
30 years.  The cancer had metastasized and was inoperative.  
The veteran had refused to undergo chemotherapy.  He 
requested palliative measures only, and was subsequently 
placed with home hospice services. 

In March 2003, the veteran filed a claim for service 
connection for lung cancer.  He noted that his VA physician 
informed him he had inoperable cancer.  VAMC records revealed 
that a bronchoscopy done two weeks earlier was positive for 
nonsmall cell lung cancer.  

In an April 2003 statement the veteran noted that he served 
aboard the USS AMERICA from October 1967 to February 1970.  
This ship was deployed in the Gulf of Tonkin in support of 
the Vietnam War from May to November 1968.  The veteran 
indicated that while working on aircraft and ordnance as they 
returned after completion of their missions, he was exposed 
to Agent Orange.  The veteran asserts that the criteria did 
not state, "that as a Naval Personnel I had to set foot on 
land."  The veteran argues that his service aboard ship 
constitutes "service in the waters offshore" and therefore 
the presumption of exposure is available to him even though 
he never set foot in Vietnam.

Based on the language of the statutes and regulations listed 
above, and the GC opinions interpreting this language, the 
Board finds that the veteran's service on board the USS 
AMERICA off the coast of Vietnam does not constitute "service 
in Vietnam" as that term is defined in the statutes and 
regulations for the purposes of assigning the pertinent 
presumption.  The language of 3.307(a)(6)(iii) and 3.313(a) 
are slightly different in their definition of "Service in 
Vietnam."  The former defines such service as "service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam," while the latter's definition of the 
term "includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam."  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2004); 38 C.F.R. § 3.313(a) (2004).  Thus, the definition in 
§3.307(a)(6)(iii) is in the conjunctive, while the one in 
§3.313(a) is in the disjunctive.

VA GC has opined on the meaning of both provisions, 
indicating that service in the waters offshore or the 
airspace above Vietnam would not constitute service therein 
for purposes of either regulation, and implying that a 
veteran would have to physically set foot in Vietnam in order 
to fall within the definition of service in Vietnam.  The 
Board is bound by the precedent opinions of VA's GC as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2004) ("In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs").  Thus, because the veteran never set 
foot in Vietnam, but rather served on the USS AMERICA 
offshore during his time in service, he cannot be considered 
to have served in the Republic of Vietnam for purposes of 38 
C.F.R. §§ 3.307 and 3.313.  He is therefore not entitled to 
the presumption contained in 38 C.F.R. §§ 3.307 and 3.309. 

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine if service connection can 
otherwise be established.  See 38 C.F.R. § 3.304(d) (2004) 
("Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection"); Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude veteran from establishing service connection 
with proof of actual direct causation).

In this case the veteran cannot otherwise establish service 
connection.  Service connection could be granted for lung 
cancer as a chronic disease manifested to a degree of 10 
percent disabling within one year following the veteran's 
release from active duty.  38 U.S.C.A. §§ 1112(a)(1) (West 
2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).  But there 
is no evidence that the veteran's lung cancer manifested 
within a year after service.  The medical diagnoses of 
diabetes are contained in private and VA records from 2003, 
more than 30 years after his release from service.  
Similarly, the veteran cannot establish service connection 
for his lung cancer on a direct incurrence basis, as there is 
no evidence of lung cancer in his service medical records, 
nor any claim that he contracted this disease during service, 
nor any evidence since discharge indicating that lung cancer 
was incurred in service.  38 C.F.R. § 3.303 (2004).  
Moreover, there is no evidence to support his contention that 
he was exposed to the residue of Agent Orange while working 
on aircraft and ordnance on board the USS AMERICA in the 
waters off shore of Vietnam.

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for lung 
cancer, either on a presumptive or direct incurrence basis.  
The benefit-of-the-doubt doctrine therefore does not apply, 
and this claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996).


ORDER

Entitlement to service connection for lung cancer is denied.


REMAND

The Board notes that the veteran has not recently been 
afforded a VA Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance (VA Form 21-2680).  The 
veteran has based his claim on the accompanying claim for 
service connection for lung cancer, which the Board has 
denied.  However, the veteran has other service-connected 
disabilities for which he has been awarded a total rating 
based on unemployability.  The veteran has not been afforded 
any recent examination and these disabilities may have 
increased in severity to support his contentions.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).

VA's duty to assist includes conducting a VA examination when 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Therefore, the veteran should be 
provided an examination to determine the current severity of 
his service-connected disabilities.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the appellant's claim for SMC.  
In particular, the RO should ensure that 
the notification requirements and the 
duty-to-assist regulations are fully 
complied with and satisfied. 

2.  The RO should schedule the veteran 
for a VA examination by a physician(s) 
with the appropriate expertise to 
determine the nature and resulting 
limitations of his service-connected 
disabilities, which are rated as 
residuals, low back injury, with 
spondylolisthesis and nerve root 
compromise, and status post trauma to 
Muscle Group 13 with indentation noted, 
right posterior thigh.  A VA Form 21-2680 
(Examination for Housebound Status or 
Permanent Need for Regular Aid and 
Attendance) must be completed as well.  
The claims file must be made available to 
the examiner(s) in connection with the 
examination.

3.  The RO should then readjudicate the 
veteran's claim in light of the 
additional evidence obtained.  If this 
benefit is not granted to his 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and be given time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


